Citation Nr: 1027601	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-30 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and an adjustment 
disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1959 to September 
1963.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied service connection for the above-referenced 
claim.  

In May 2010, the Veteran and his wife testified before the 
undersigned Veterans Law Judge during a Travel Board hearing held 
at the RO.  A transcript of that hearing has been associated with 
the claims file.  

The Veteran originally filed a claim for PTSD; however, the 
record also raises the claim of service connection for a 
psychiatric disorder, to include an adjustment disorder.  In this 
regard, the United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for other psychiatric 
disabilities which could reasonably be raised by the Veteran's 
symptoms, description of the disability and the record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Accordingly, the Board has recharacterized the issues as 
reflected on the cover sheet.
The  the issue of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this issue, and it is referred 
to the AOJ for appropriate action.   The precedent of Rice 
v. Shinseki,  22 Vet. App. 447 (2009), is not applicable in this 
case with respect to the issue of TDIU because the issue on 
appeal does not involve an increased rating claim.  As such, 
referral to the RO rather than remand is proper because the Board 
has no authority to consider the issue of TDIU as part and parcel 
of the claim on appeal.  


FINDING OF FACT

The evidence of record shows that the Veteran currently has an 
adjustment disorder that is etiologically related to his period 
of active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, 
to include an adjustment disorder, have been met.   38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCCA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable result or 
be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service 
connection for a psychiatric disorder, to include an adjustment 
disorder.  The RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).


Legal Criteria for Service Connection

The Veteran originally filed a claim for service connection for 
PTSD.  The United States Court of Appeals for Veterans Claims 
(the Court) most recently held that when a claimant makes a 
claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (Feb. 17, 2009).  This is the case here.  
As will be discussed in greater detail, the Veteran's current 
mental diagnosis is shown to be an adjustment disorder with mixed 
disturbances of mood and conduct, rather than PTSD.   

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

The elements of a valid claim for service connection are as 
follows:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

On the other hand, continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  


In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current symptoms and 
an in-service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If VA determines that the Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found to be 
consistent with circumstances, conditions, or hardships of 
service.  Id., See 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. 
App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 C.F.R. § 3.304(f).  

When the evidence does not establish that a Veteran is a combat 
Veteran, his or her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  Rather, 
the alleged service stressors must be established by official 
service record or other credible supporting evidence.  38 C.F.R. 
§ 3.3.04(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
Veterans who are deemed to have been in fear of hostile military 
or terroristic activity by a VA psychiatrist or psychologist.  
See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These 
revised regulations do not substantively change the provisions 
for addressing claims of PTSD based on in-service personal 
assault; the revision only resdesignates paragraphs within 38 
C.F.R. § 3.304(f).  See 75 Fed. Reg. 39,852.  The Board further 
notes that these revised regulations apply in cases like the 
Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  


In this case, the Veteran has not contended that he engaged in 
combat or a was in fear of hostile military or terroristic 
activity.  However, he has alleged that his current psychiatric 
disorder is related to an in-service personal assault.  The law 
provides that if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident. Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples 
of such evidence include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted disease; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  38 
C.F.R. § 3.304(f)(3).
Additionally, under 38 C.F.R. § 3.304(f), VA can submit any 
evidence, including alternate source evidence, to a medical or 
mental health professional for interpretation.  Bradford v. 
Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for 
claims involving an in-service personal assault, after-the-fact 
medical evidence can be used to establish a stressor.  See 
Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 
12 Vet. App. 272, 278 (1999).
The Board is indeed very mindful of the fact that Veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their claims.  
Since assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, and 
victims of this type of in-service trauma may find it difficult 
to produce evidence to support the occurrence of the stressor. 
 
Beyond the above, following the point at which it is determined 
that all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and therefore 
the probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995). 
 
The Board is not required to accept an appellant's uncorroborated 
account of his or her active service experiences.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that 
the Board is not required to accept an appellant's statements 
regarding his or her alleged symptoms if the Board does not find 
the statements regarding the symptoms to be credible. 

Merits of the Claim

Here, the Veteran has claimed that he currently has a psychiatric 
disorder that is related to his military service.  The Veteran 
originally filed a claim for service connection for PTSD, 
asserting that he suffered a personal assault during his military 
service.  Specifically, the Veteran claimed that sometime between 
1961 and 1962, he was raped by a civilian while he was on liberty 
in Jacksonville, Florida.  In his October 2007 Notice of 
Disagreement, the Veteran, by way of his accredited 
representative, amended his claim to include a claim for service 
connection for all psychiatric conditions.

The Veteran's service personnel records and service treatment 
records have been associated with the claims file.  The Veteran's 
service treatment records have been reviewed and are negative for 
a report of diagnosis of a psychiatric disorder.  Similarly, the 
service personnel records are negative for any indications that 
the  
Veteran experienced an in-service personal assault.  

In support of his claim, the Veteran submitted letters from his 
private treating licensed clinical social worker, T.B., 
L.I.C.S.W.  In a November 2006 letter, T.B. reported that the 
Veteran demonstrated symptoms that were exacerbated, if not 
created, by a personal assault that occurred during his military 
service, which has been described above.  She reported that his 
symptoms included anxiety, dysthymia, nightmares, confusion on 
gender identity, difficulty with intimacy, oppositional behavior, 
and dissociation under severe stress.  T.B. provided further 
information as to the nature of the Veteran's psychiatric 
disorder in a February 2007 letter.  T.B. reported that the 
Veteran had an Axis I diagnosis of adjustment disorder with mixed 
disturbance of emotions and behavior.  She noted that the Veteran 
was previously diagnosed with PTSD and she reported that she had 
treated the Veteran since 1991, at which time the Veteran sought 
help for an in-service personal assault.  She stated that the 
Veteran had initially repressed the event and his feelings, until 
1991 when he participated in a support program and sought 
professional help.  T.B. stated that the Veteran had dealt with 
the in-service incident over the years and that the event, over 
time, had become historical rather than vivid triggers of 
symptoms and assumptions about self.  She noted that the Veteran 
used prescription medication to treat some of his psychiatric 
symptoms.

The RO obtained the Veteran's private medical treatment records 
showing that Veteran briefly underwent psychiatric treatment at a 
private hospital.  The May 1992 discharge summary includes the 
Veteran's report of being raped during his military service.  
These records show a discharge diagnosis of adjustment disorder 
with depressed mood.  An opinion as to the etiology of the 
Veteran's disorder was not provided.

The Veteran submitted an August 2007 letter from his clinical 
licensed social worker, T.B.  She reiterated that the Veteran had 
a current diagnosis of adjustment disorder with mixed disturbance 
of emotions and behavior.  She noted that the Veteran's past 
diagnoses have also included PTSD, gender identity disorder, 
generalized anxiety disorder, and dysthymia.  T.B. reiterated 
that her initial contact with the Veteran was in 1991, at which 
time he sought help for the reported in-service rape.  She 
essentially stated that at the time of the incident the Veteran 
exhibited shafts in his behavior, such as spending liberty time 
alone, preoccupation of thoughts, questions of identify, 
increased anxiety and fear, and an attempt to keep these feelings 
and thoughts out of public notice by remaining in the service 
until discharge.  T.B. referenced and included excerpts of a book 
regarding the effect of trauma on Veterans.  She noted that PTSD 
is quite complex and varied in how it manifests in each 
individual.  

Associated with the claims file is a January 2008 letter from his 
wife.  She reported that the Veteran's mother always commented on 
a "change" that happened to him during his military service, as 
the Veteran was more violent and had problems with authority in 
the 1970's.  The Veteran's wife reported that in the 1980's he 
referred to an "incident" that occurred during his military 
service and that he later provided more details about the in-
service rape.  She reported that thereafter he contacted a crisis 
center and that he began to feel uncomfortable with his same-
sexed medical providers.  His wife stated that some of the 
Veteran's anxiety and hypervigilance has eased since this time.

The Veteran underwent a VA compensation and pension examination 
in May 2008, at which time the claims file was reviewed.  The VA 
examiner noted the Veteran's reported in-service personal assault 
and his psychiatric history as described by T.B. and as reflected 
in the claims file.  It was noted that the Veteran was married 
and that he has had a celibate relationship with his wife; the 
Veteran stated that he could count the number of times he had 
sexual relations following the reported in-service rape.  

On the clinical examination, the VA examiner determined that the 
assessment of PTSD indicated that the Veteran did experience a 
sexual assault during his active duty service and that he 
experienced intense fear, helplessness and horror at that time.  
She noted that the Veteran responded "it is behind me now" when 
asked whether he was currently bothered by recurrent memories, 
thoughts, or dreams about his traumatic event.  However, the 
examiner noted that the Veteran currently exhibited emotional 
distress.  She also noted that the Veteran denied having 
intrusive recollections of the event, that he endorsed 
hypervigilance, and that he reported avoiding sex almost 
completely over the past forty years.    

The results of the clinical evaluation revealed a diagnosis of 
adjustment disorder with mixed disturbance of emotions and 
conduct.  The examiner stated that in review of the claims file, 
medical records and the current examination results, it was her 
opinion that the Veteran met the criteria for adjustment 
disorder, chronic, with mixed disturbances of emotion and 
conduct.  She noted that the Veteran reported having engaged in 
numerous risky, sexually-related behaviors following his in-
service sexual trauma.  The examiner noted that the Veteran did 
not report current symptoms of re-experiencing related to PTSD, 
but that he did report symptoms that are consistent with the 
military trauma in general.  The examiner stated that it was 
clear that the military trauma resulted in numerous psychosocial 
and interpersonal difficulties, as well as issues regarding his 
sexual identity.  She relayed the Veteran's report of significant 
occupational problems; the examiner concluded that the Veteran 
has not been able to obtain or maintain gainful employment due to 
the severity of his interpersonal difficulties.  It was the 
examiner's determination that the Veteran's adjustment disorder 
is at least as likely as not directly related to his military 
sexual trauma during his military service.  

In an October 2008 letter, T.B., L.I.C.S.W., expressed her belief 
that the  
Veteran suffered from PTSD and that he has worked to achieve a 
significant recovery from his symptoms.  She stated that the 
exact diagnosis was not the issue as the main tenet was that when 
he entered the military he was able to manage emotions, relate to 
others, and perform a job while under authority.  T.B. relayed 
his mother and wife's reports of a change in his emotions 
following his separation, along with the restricted relationship 
with his wife, and his inability to sustain employment and work 
under another's authority.  She also noted that the Veteran has 
exhibited aberrant sexual behaviors, depression, anxiety, guilt, 
and other symptoms that often result from PTSD.  T.B. stated that 
since his awareness of the in-service personal trauma, the 
Veteran sought treatment and attended to his symptoms, many of 
which had diminished or have become more manageable.  

In May 2010, the Veteran submitted an internet article regarding 
the ship he served on at the time of his reported in-service 
personal assault.  According to the Veteran, the article shows 
that the ship underwent repairs in 1962 in Jacksonville, Florida.   

During the May 2010 Travel Board hearing, the Veteran and his 
wife provided testimony in support of the Veteran's claim.  The 
Veteran described the reported in-service rape.  Both the Veteran 
and his wife testified as to his difficulty obtaining and 
maintaining employment over the years due to his psychiatric 
symptoms and they both testified that they had a celibate 
relationship.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is in favor of the grant of service connection in 
this case.  Although the medical evidence does not show that the 
Veteran has a current diagnosis of PTSD, as discussed further 
below, the evidence does show that he has been diagnosed with an 
adjustment disorder that is related to his military service.  
Accordingly, service connection is warranted and the appeal is 
granted.

Initially, the Board finds that the medical evidence of record 
does not show that the Veteran has a current diagnosis of PTSD.  
In so determining, the Board recognizes the February 2007, August 
2007, and October 2008 letters from T.B. regarding the Veteran's 
treatment for PTSD.  In the February 2007 and August 2007 
letters, T.B. reported that the Veteran had a previous diagnosis 
of PTSD.  In the October 2008 letter, T.B. stated that the 
Veteran suffered from PTSD, which seems to indicate that this is 
a previous diagnosis.  However, she indicated in both the 
February 2007 and August 2007 letters that the Veteran's current 
diagnosis was an adjustment disorder with mixed disturbance of 
emotions and behavior.  This diagnosis is corroborated by the May 
2008 PTSD examination, which constitutes the most complete 
assessment of the Veteran's mental status that is currently of 
record.  The May 2008 VA examiner specifically examined the 
Veteran for PTSD under the DSM-IV and she noted that the Veteran 
did not report that he suffered a re-experiencing of the reported 
in-service traumatic event.   Upon review of the claims file and 
the results of the clinical examination, the May 2008 VA examiner 
did not diagnosis the Veteran with PTSD; rather, he was diagnosed 
with an adjustment disorder.  Overall, the Board finds that the 
preponderance of the competent medical evidence of record does 
not indicate that the Veteran has a current DSM-IV diagnosis of 
PTSD to warrant service connection in this case.  

Nonetheless, the medical evidence does reflect that the Veteran 
has been diagnosed with an adjustment disorder, with mixed 
disturbance of emotions and conduct, related to his military 
service.  This diagnosis is reflected in the February 2007 and 
August 2007 letters from T.B. and was confirmed by the May 2008 
VA examination.  As noted above, claims for service connection 
for PTSD encompass claims for service connection for other 
psychiatric disabilities which could reasonably be raised by the 
Veteran's symptoms, description of the disability and the record.  
See Clemons, 23 Vet. App. 1.  Thus, the Board must now address 
whether the service connection for a psychiatric disorder, to 
include an adjustment disorder, is warranted.  

The Veteran has asserted that he was raped by a civilian during 
his military service and that this incident is attributable to 
his current psychiatric disorder.  The Board acknowledges that 
the Veteran's service personnel and treatment records are 
negative for any indications of an in-service sexual assault.  
However, there is nothing in these records to contradict the 
Veteran's account.  As noted above, in cases involving service 
connection for a psychiatric disorder based upon personal 
assault, alternate source evidence and after-the-fact medical 
evidence can be used to corroborate the claimed event.  See 
Patton v. West, 12 Vet. App.  272 (1999).  The Veteran has 
consistently alleged that he was raped by a civilian while on 
liberty.  In this regard, the Board notes that it is not 
obligated to accept a medical provider's account of a patient's 
medical history, however, the Board finds the Veteran's report of 
an in-service rape, as documented in the May 1992 private 
hospital treatment records and his report of the incident to T.B. 
in 1991 to be highly probative.  Although the Veteran's report of 
the in-service rape was made many years after he separated from 
service, the statement is consistent with the Veteran's 
subsequent statements concerning the claimed in-service event.  
Further, this statement was not made for VA compensation 
purposes, but was made some fifteen years prior to the Veteran's 
current claim for VA benefits.  Accordingly, the Board finds that 
the Veteran's statements regarding the in-service sexual assault 
to be credible.

Furthermore, lay statements of the Veteran's spouse lend 
credibility to his claim of a sexual assault. See Caluza v. 
Brown, 7 Vet. App. 498, 510-11 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony). Although the Veteran's spouse met him after his 
separation from military service, she testified as to his 
behavior during their forty year marriage.  Specifically, she 
reported that Veteran slowly revealed the details of the in-
service rape to her beginning in the 1980's.  The Veteran's 
account of an in-service rape is given further credibility due to 
his wife's report of having a celibate marital relationship with 
him for approximately forty years.  Additionally, the Veteran's 
wife also revealed that his mother often stated that the Veteran 
returned from the military as a different person, as he was more 
violent following separation.   
 
Most significantly, medical professionals have discussed the 
claimed personal assault in regards to the Veteran's post-service 
conduct and psychiatric disorder.  As noted above, T.B. noted in 
the numerous letters described above that following the in-
service rape, the Veteran exhibited a change in his emotion and 
conduct that was exhibited by confusion with his gender identity, 
a restricted relationship with his wife, difficulty with 
intimacy, and a difficulty maintaining employment.  These 
observations were essentially confirmed by the May 2008 VA 
examiner, who noted that following the in-service incident, the 
Veteran participated in risky sexual-related behaviors, and had 
problems with his sexual identity and work.  

In sum, the record includes consistent statements by the Veteran 
concerning the assault in retelling the in-service event to his 
wife, mental health providers, and at the May 2010 Travel Board 
hearing, and these lay statements lend credibility to the 
reported assault.  The Board also finds credible and probative 
the opinions and findings of medical professionals regarding the 
Veteran's in-service assault and post-separation behavior.  The 
Board also finds it significant that the Veteran initially 
reported the assault in 1991 to obtain mental health treatment.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Therefore, the Board finds that the evidence as a whole 
corroborates the Veteran's report of a sexual assault during 
service. 
 
The remaining element is a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  As reflected 
in the letters from T.B., and the May 2008 VA examination report, 
the Veteran has a current diagnosis of an adjustment disorder 
that has been medically linked to his reported in-service sexual 
assault.  Specifically, in the November 2006 letter, T.B. 
essentially opined that the Veterans symptoms were exacerbated, 
if not created, by the in-service sexual assault.  She further 
opined in the October 2008 letter that when the Veteran entered 
the military he was able to mange his emotions, relate to others, 
and perform his job under the authority of someone else, but that 
upon his release he had a shift in his emotions and was unable to 
sustain employment working under the authority of someone else.  
Similarly, the May 2008 VA examiner opined that the Veteran's 
adjustment disorder is at least as likely as not directly related 
to his military sexual trauma.  The Board finds both T.B. and the 
May 2008 VA examiner's opinions to be highly probative as they 
are definitive, based upon a clinical assessment of the Veteran, 
supported by a medical rationale, and, with respect to the May 
2008 VA opinion, based upon a complete review of the Veteran's 
claim file.  Accordingly, the opinions are found to carry 
significant probative weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
Both the opinions of T.B. and the May 2008 VA examiner support 
the conclusion that service connection is warranted in this 
instance for an adjustment disorder based on the in-service 
sexual assault.

Therefore, resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that it is as likely as not that the 
Veteran has an adjustment disorder as a result of an in-service 
personal assault.  Therefore, the criteria for service connection 
for a psychiatric disorder are met and service connection for an 
adjustment disorder is granted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 






							[Continued on Next Page]
ORDER

Service connection for a psychiatric disorder, to include an 
adjustment disorder, is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


